DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4-6, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 2007/0158944 hereinafter “Mori”).
In regards to claim 1, Mori discloses an aircraft fluid line coupling assembly comprising:
an inner tube (2),
an outer tube assembly (1) having an outer tube, the inner extending into the outer tube, and having first connector element (11) of a twist- to-connect disposed on a front end of the outer tube,
a retention member (10) having second connector element (7a) of the twist-to-connect joint, wherein the first and the second connector elements being detachably mated to releasably interconnect the retention member and the outer tube with each other,
the retention member being arranged outwardly around a longitudinal portion of the inner tube so as to prevent the detachment of the inner tube from the outer tube when the twist-to-connect joint is in a connected position and so as to allow the detachment of the inner tube from the outer tube when the twist-to-connect joint is in an unconnected position (see at least paragraph [0037]), and

wherein the retention member comprises a first and a second clam shell halves (14), wherein the clam shell halves being pivotally connected with each other about a pivot axis that is arranged parallel to a longitudinal axis of the inner tube.
In regards to claim 2, Mori further discloses the retention member further comprising a retaining device (18) configured releasably retain the clam shell halves around the inner tube.
In regards to claim 4, Mori further discloses the first connector element (11) of the twist-to-connect joint comprises a female connector and the second connector element (7a) of the twist-to-connect joint comprises a male connector.
In regards to claim 5, Mori further discloses the first connector element comprises a mounting ring (lb) disposed on the front end of the outer tube facing towards the inner tube and the second connector element comprises an annular collar (7) disposed on the retention member and extending through a central bore of the mounting ring, wherein the mounting ring having especially at least one L-shaped recess (11) and the second connector element having at least one protrusion (7a) interfering the L-shaped recess of the mounting ring.
In regards to claim 6, Mori further discloses the locking mechanism (B) comprises an axially moveable locking element (18) disposed at the retention member and at least one bore (20) being disposed in the outer tube assembly and arranged to receive the locking element.
In regards to claim 12, Mori further discloses the inner tube is supported radially by the retention member and/or is retained axially slidable by the retention member (shown in fig. 1).
In regards to claim 13, Mori further discloses the retention member has an inner surface contacting an outer surface of the longitudinal portion of the inner tube (shown in fig. 1).
In regards to claim 14, Mori further discloses a tube collar (4) attached to an end of the inner tube, wherein the outer tube covering the outside diameter of the tube collar, and wherein the outside diameter of the tube collar is larger than the inner diameter of the retention member (shown in fig. 1) so as to retain the inner tube within the outer tube.

Allowable Subject Matter
Claims 3, 7-11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07 January 2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Mori does not disclose the first and second clam shell halves portions being pivotally connected with each other about a pivot axis, it can be seen in fig. 5 that the two clamshell halves 14 are connected at pinching portions 15. Thus, if one set on pinching portions is held together, the other end of each clam shell half is free to pivot about an axis parallel to the longitudinal axis. Therefore, under broadest reasonable interpretation, the two clamshell halves are “pivotally connected” and thus the limitation has been met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        01/14/2021